Silverman, J. (dissenting).
I agree with Judge Nunez’s dissent. Like him I see no evidence of either negligence or proximate cause. The decedent was obviously not misled. She specified that her survivors should receive a total of $8,000 out of her interest in the Retirement System, writing in the figures herself, and not the $68,123 awarded below.
I would add that I find the whole idea of a negligence action in this situation somewhat anomalous. Election or failure to elect an option is a contractual matter between the employee and the Retirement System. Ordinarily any improper conduct *352by one of the contracting parties which induces the other to enter into a contract is not a basis for a negligence claim; rather it is a ground either to invalidate the contract or to make the contract the parties intended, i.e. rescission or reformation. (In this case rescission would apparently be of no use to the plaintiffs as the only way that survivors could get anything was by affirmative selection of an option by the employee.) The Trial Judge dismissed the claim for reformation and perhaps other equitable relief as moot in view of the jury’s determination; but he indicated that were he not taking that action, he would have dismissed the equitable claim on the merits.
Murphy and Capozzoli, JJ., concur with Stevens, P. J.; Silverman and Nunez, JJ., dissent in separate opinions.
Judgment, Supreme Court, New York County, entered on November 25, 1974, affirmed, without costs and without disbursements.